        ""'AO 2458 (CASO) <Re,, 4r!4) Judgment in a Criminal Case
                   Sheet I
                                                                                                                                      Oct 11 2018
                                                  UNITED STATES DISTRICT COURT
                                                                                                                                          s/ stevem
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                        UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (Fo:· Offenses Committed On or After November I. 1987)

                         BRYAN RODRIGCEZ-ALONZO                                        Case Number: I 7CR4045-BTM
                                                                                        RY AN FRASER, FEDERAL DEFENDERS, INC.
                                                                                        De~endart's   Att0rney
        REGISTRATION NO. 65272298

        D
        THE DEFENDANT:
        181 pleaded guilty to count(s) I AND 2 OF THE INFORMATION

        D wasfoundguiltyoncoun«s) _ _ _ _ _ _ _ _ _~·----~---------------------~
              after a pica of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s). which involve the following offcnse(s):
                                                                                                                                                   Count
        Title & Section                          Nature of Offense                                                                                Number(s)
21 use 952, 960                           IMPORTATION OF METHAMPHETAMI'.\'E                                                                            I

21 use 952, 960                           IMPORTATION OF COCAINE                                                                                       2




            The defendant is sentenced as provided in pages 2 through _ ___:4_ _ of this juC:gment. The sentence is imposed pursuant
     to the Sentencing Reform Act of ! 984.
     D The defendant has been found not guilty on count(s)
                                                                                      is O are D dismissed on the motion of the United States.
                                                                 ~-----------------------------
     0 Count(s)
     181 Assessment: $200 to be paid at the rate of $25 per quarter through the Inm::te Financial Responsibility Program. Any remaining balance to be
         paid within the first year of Supervised Release.



     181 Fine waived                                    D Forfeihire pursuant to order filed            - - - - - - - - - - , included herein.
           IT IS ORDERED that the defendant shall notify the United States Atcorney for this district within 30 days of any change of name. residence.
     or mailing address until all fines. restitution. costs. and special assessments imposeL~ by this judgment are fully paid. If ordered to pay restitution, the
     defendant shall notify the court and United States Attorney of any material change in rhe ddendant's economic circumstances.
                                                                                   OCTOBER 9, 2018
                                                                                   Date of Impositio~ of Sentence




                                                                                   UNITED Sr A TES DISTRICT JUDGE



                                                                                                                                                      l 7CR4045-BTM
AO 2458 (CASO) (Rev 4i 14) Judgment ma Cnminal Case
           Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page _ _2_ of    4
DEFENDANT: BRYAN RODRIGUEZ-ALONZO
CASE NUMBER: l 7CR4045-BTM

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          EIGHTEEN (18) MONTHS CONCURRENT AS TO COUNTS l AND 2.




      D Sentence imposed pursuant to Title 8 use Section l 326(b ).
      D The court makes the following recommendations to tf.c Bureau l'f' Prisons:
                                                                                          ~~~  BARRY   D MOS OWITi
                                                                                               UNJTEDSTATES[;ISTRICT JUDGE




      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat                                  Oa.m.        op.m.         on

               as notified by the United States Marshal.

      0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D   before   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




           D   as notified by the United States Marshal.
           D    as noti1ied by the Probation or Pretrial Services Office.



                                                                 RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                    to

 at                                                   with a certified copy oft1is judgment.


                                                                                                UNITED STA TES MARSHAL



                                                                                           DEPUTY UNITED ST ATES MARSHAL




                                                                                                                         17CR4045-BTM
         AO 2458 (CASD) (Rev .J .. 14) Judgment in a Criminal Case
                      Sheet 4 -   Special Conditions
                                                                                                          Judgment-Page _ _4_ of _ _4____
         DEFENDANT: BRYAN RODRIGUEZ-ALONZO
         CASE NUMBER: 17CR4045-BTM




                                                   SPECIAL CONDITIONS OF SUPERVISION
IV1 Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a reasonable time and in
~ a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
    a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
    this condition.

181 Participate in a program of drug or alcohol abuse treatment including     testing and counseling, with at least 1 to 8 tests per month and 1 to 8
      counseling sessions per month as directed by the probation officer.
D Not transport, harbor, or assist undocumented aliens.
D Not associate with undocumented aliens or alien smugglers.
D Not reenter the United States illegally.
181 Not enter the Repub!ic of Mexico without written pennission of the Cou.i or probation officer, except to reside with family in Mexico
181 Report all vehicles owned or operated, or in which you have an interest, TO the probation officer.
181 Not possess any narcotic drug or controlled subst:mce without a lawful medical prescription, under federal law.
[gj   Not associate with known users of, smugglers of, or dealers in narcotics, .::ontrolled substances, or dangerous drugs in any form.

D Participate in a program of mental health treatment as directed by the probation officer.     The Court authorizes the release of the pre-sentence
      report and available psychological evaluations to the mental health provider, as approved by the probation officer. The defendant shall
      consent to the release of evaluations and treatment infonnation to the probation officer and the Court by the mental health provider.



D Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
      officer, if directed.
D Provide complete disclosure of personal and busi:1ess financial records to thc:. probation officer as requested.
[gj   Reside in a Residemiai Reentry Center (RRC) as directed by the probat!0n officer for a period of 180 days upon release. This is a non
      punitive placement.
[gj   Seek and maintain full time ernnloyment and/or schooling or a cornbir:ation of both.
D Resolve all outstanding warrants within           days.
D Complete          hours of community service in a program approved by the probation officer within
D Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
D If deported, excluded, or allowed to voluntarily leave the United States, obey all laws federal, state and local and not reenter or attempt to
      reenter the United States illegally and report to the probation officer within 72 hours of any reentry to the United States; the other conditions
      of supervision are susi:,.,~nded while tL:: defendan: is out of the United States after deportation, exclusion, or voluntary departure.




                                                                                                                                      17CR4045-BTM
AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                              Judgment-Page __3__ of ___
                                                                                                                                       4 _ __
DEFENDANT: BRYAN RODRIGUEZ-ALONZO
CASE NUMBER: 17CR4045-BTM
                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS ON EACH COUNTS.

         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defenjant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.                                          --

D      The above drug testing condition is suspended, based on the court's detennination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)

       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection of a DNA sample from the detendant. pursuant to section 3 of the DNA Analysis
       Backlog Elimination Act of 2000. pursuant to 18 USC sections 3563(a)(7) and 3583(d).
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as directed
       by the probation officer. the Bureau of Prisons. or any state sex offender registration agency in which he or she resides, works, is a student. or
       was convicted of a qualifying offense. (Check if applicable.)
D      The defendant shall participate in an approved program for domest:c violence. (Check, if applicable.)

          If this judgment imposes a fine or restitution obligation, it is a conciition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                        STANDARD CONDITIONS OF SUPERVISION

  I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer:
  3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)    the defendant shall support his or her dependents and meet other family responsibilities;
  5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
  6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any parapheL1alia ,-elated to any ccnt101leci S'.:~stances, except as prescribed by a physician;
  8)    the defendant shall not frequent places where controlled substances ere illegally sold, used, distributed, or administered;
  9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
        a felony, unless granted permission to do so by the probation officer;
 10)    the defendant shall permit a probation officer to visit him or Ler at c.ny time at home or elsewhere and shall permit confiscation of any
        contraband observed in plain view of the probation officer:
 11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and
 13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
        record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
        defendant's compliance with such notification requirement.

                                                                                                                                       17CR4045-BTM
